DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2022.
Applicant’s election without traverse of claims 4-6 and 11 in the reply filed on 21 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “at least one battery cell, wherein the battery cell…” and “at least one cell contacting device, wherein the cell contacting device…” in which does not 
Additionally, because all other claims, or claims 2-17, directly or indirectly depend on claim 1, claims 2-17 are also rejected under 35 U.S.C 112(b) for indefiniteness. Appropriate correction is required.
Claim 15 recites the limitation “at least one further battery cell … wherein … the further battery cell…”, which does not clearly point out a distinct further battery cell of the at least one further battery cells that the further limitations are being set forth for when “the further battery cell” is recited. The examiner suggests amending the claim to recite “at least one further battery cell … wherein … a further battery cell of the at least one further battery cell…”. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutari et al (CN 109417139 A). Hereinafter referred to as Koutari, and using published patent US 2020/0313129 A1 as the English equivalent.
Regarding claim 1, Koutari discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“battery block… suitably used as a power source which provides power to a driving motor of electric vehicles” [0066]), wherein the battery apparatus comprises:
at least one battery cell (“plurality of cylindrical batteries 1” [0047]), wherein the battery cell has a terminal with a safety valve (“exhaust valve 16” [0052]), wherein the safety valve is embodied with a moving part of a surface of the terminal (“exhaust valve separated from bottom plate 12 can pass, as shown by a chain line in FIG 3. In order that exhaust valve 16 can smoothly pass through through hole 32” [0063]), with movement from a closed position (“circular ring-shaped thin-walled line 17 is disposed concentrically to circular bottom plate 12, and thereby circular exhaust valve 16 is formed” [0054] where Figs. 3 and 5 show the closed configuration of exhaust valve 16 when initially formed) for outward movement into an open position; and
at least one cell contacting device (“lead plate 3A” [0062]), wherein the cell contacting device has electrical contact with the terminal by way of at least one integral connection in the closed position of the moving part (“lead plate 3B is connected to bottom surface electrode 15B by ultrasonic-welding” [0058] while “battery can 10 [is] made of metal” [0051] where battery can 10 includes the top and bottom surface electrode 15A and 15B as shown in Fig. 3, 
Regarding claim 3, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the cell contacting device and the terminal are secured against movement relative to one another in the closed position of the moving part by the at least one integral connection (via “connecting portion 33 [that] is coupled to bottom surface electrode 15B” [0064]).
Regarding claim 4, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the cell contacting device has the at least one integral connection with the terminal in a non-moving part of the surface of the terminal, which differs from the moving part (Fig. 3 where connecting portion 33 does not contact exhaust valve 16 to form electric connection).
Regarding claim 5, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 4 above, and wherein
the cell contacting device is disposed outside of a movement space of the moving part (Fig. 5 where lead 3B including resilient arm 31 and connecting portion 33 are disposed in a manner that is not in the way of the opening of exhaust valve 16 as shown in Fig. 3).
Regarding claim 6, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 5 above, and wherein
the cell contacting device has a valve cutout for the moving part (“Ring-shaped thin-walled line 17” [0054]).
Regarding claim 10, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the at least one integral connection is a welded connection (“lead plate 3B is connected to bottom surface electrode 15B by ultrasonic-welding” [0058]).
Regarding claim 11, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the terminal has a predetermined breaking point between the moving part and a non-moving part of the surface of the terminal, which differs from the moving part (“Ring-shaped thin-walled line 17 which breaks at a threshold pressure is provided in bottom plate 12, and the inside of thin-walled line 17 forms one piece of exhaust valve 16” [0054]).
Regarding claim 12, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the terminal is a negative terminal (“bottom surface electrode 15B disposed at bottom plate 12 of outer can 11 as a negative electrode” [0051]).
Regarding claim 13, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the battery cell is an elongate round cell (“Cylindrical battery 1” [0050]), wherein the terminal is disposed on an end side of the round cell (“bottom surface electrode 15B disposed at bottom plate 12 of outer can 11” [0051]) and wherein the moving part is embodied for movement along a longitudinal axis of the round cell (Fig. 3 shows the movement path of exhaust valve 16 when in the open position).
Regarding claim 15, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and further comprising:

wherein the battery cell and the further battery cell are electrically interconnected by the cell contacting device (other lead plate 3B is connected to bottom surface electrode 15B which is disposed at bottom plate 12 of cylindrical battery 1, and cylindrical batteries 1 are connected in parallel” [0057]).
Regarding claim 16, Koutari discloses a work system (“driving motor” [0066]), wherein the work system comprises:
a battery apparatus according to Claim 1 (“battery block” [0066]); and
an electrically driven work appliance (“electric vehicles, for example, such as, hybrid cars, or electric cars, or a power source of stationary electric power storage facilities” [0066]),
wherein the battery apparatus and the work appliance are embodied for electrical connection to one another for purposes of supplying electrical drive power to the work appliance from the battery apparatus (“used as a power source which provides power to a driving motor” [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koutari (CN 109417139 A, or US 2020/0313129 A1 as the English equivalent) to claims 1 and 16 above, and further in view of Tiede et al (DE 102017211006 A1). Hereinafter referred to as Tiede.
Regarding claim 2, Koutari discloses all of the limitations for the battery apparatus and the work system as set forth in claim 1 above, but does not discloses wherein the battery cell is embodied for a maximum energy content of no less than 9 Wh and/or no more than 360 Wh, and wherein the electrically driven work appliance is a saw, a pole-mounted pruner, a brush cutter, a hedge trimmer, a hedge cutter, a blower, a leaf blower, a lopper, an angle grinder, a sweeping appliance, a sweeping roller, a sweeping brush, a lawnmower, a scarifier or a grass trimmer.
However, Tiede discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“charging station… energy supply for battery-powered hand-held power tools” [0002] or “charging device” [0017]) that comprises at least one battery cell 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery apparatus and the work system of Koutari in view of Tiede wherein the battery apparatus comprises a battery cell that is embodied for a maximum energy content of no less .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koutari (CN 109417139 A, or US 2020/0313129 A1 as the English equivalent)  as applied to claim 1 above, and further in view of Okuda et al (US 2017/0047566 A1). Hereinafter referred to as Okuda.
Regarding claim 14, Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, but does not disclose wherein the terminal is disposed on a side of the battery cell, and the battery cell has a further terminal with a further safety valve on an opposite side.
However, Okuda discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“electricity storage device” [0015]) that comprises at least one battery cell wherein a battery cell has a terminal with a safety valve (“bottom surface portion 30 b of the case body 30 … serves as a negative electrode terminal” [0026] that is provided with a “gas discharging sections 32” [0032] as shown in Fig. 3), and at least one cell contacting device (“connecting members 12” [0018]) wherein a cell contacting device has electric contact with the terminal (“connecting members 12 are welded to the bottom surface portions 30 b” [0020]). Okuda teaches wherein the terminal is disposed on a side of the battery cell (“bottom 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery apparatus of Koutari in view of Okuda wherein the terminal is disposed on a side of the battery cell, and the battery cell has a further terminal with a further safety valve on an opposite side, in order to achieve a means for the battery apparatus to perform smooth gas discharge at various internal pressures of the battery cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721